In a proceeding by a landlord pursuant to article 78 of the Civil Practice Act to review and annul a determination of the State Rent Administrator, which denied her protest of orders of the Local Rent Administrator revoking retroactively rent increases granted pursuant to subdivision 5 of section 33 of the State Rent and Eviction Regulations and directing her to refund the excess rents collected, she appeals from an order of the Supreme Court, Westchester County, dated November 2, 1959, denying her petition and dismissing the proceeding. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.